EXHIBIT 10.66

 

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO SHARES OF WESTERN
SIERRA BANCORP’S COMMON STOCK SHALL BE ISSUED PURSUANT HERETO UNLESS THE WESTERN
SIERRA BANCORP 1999 STOCK OPTION PLAN SHALL HAVE FIRST BEEN APPROVED BY THE
SHAREHOLDERS OF WESTERN SIERRA BANCORP.

 


WESTERN SIERRA BANCORP


 

NONQUALIFIED STOCK OPTION AGREEMENT

 

This Nonqualified Stock Option Agreement (the “Agreement”) is made and entered
into as of the 1st day of July, 2003, by and between Western Sierra Bancorp, a
California corporation (the “Bancorp”), and Howard Jahn, (“Optionee”);

 

WHEREAS, pursuant to the Western Sierra Bancorp 1999 Stock Option Plan (the
“Plan”), a copy of which is attached hereto, the Board of Directors of the
Bancorp has authorized granting to Optionee a nonqualified stock option to
purchase all or any part of one thousand ninety-eight (1,098) authorized but
unissued shares of the Bancorp’s common stock at the price of thirty-two Dollars
and seventy-nine Cents ($32.79) per share, such option to be for the term and
upon the terms and conditions hereinafter stated;

 

NOW, THEREFORE, it is hereby agreed:

 

1.  Grant of Option.  Pursuant to said action of the Board of Directors, the
Bancorp hereby grants to Optionee the option to purchase, upon and subject to
the terms and conditions of the Plan which is incorporated in full herein by
this reference, all or any part of one thousand ninety-eight (1,098) shares of
the Bancorp’s common stock (hereinafter called “stock”) at the price of
thirty-two Dollars and seventy-nine Cents ($32.79) per share, which price is not
less than one hundred percent (100%) of the fair market value of the stock as of
the date of action of the Board of Directors granting this option.

 

2.  Exercisability.  This option shall be exercisable as to:

 

Number of Shares

 

Vesting Date

 

1,098

 

immediate

 

 

This option shall remain exercisable as to all vested shares until July 1, 2013
(but not later than ten (10) years from the date this option is granted) unless
this option has expired or terminated earlier in accordance with the provisions
hereof or in the Plan.  Subject to paragraphs 4 and 5, shares as to which this
option becomes exercisable pursuant to the foregoing provision may be purchased
at any time prior to expiration of this option.

 

3.  Exercise of Option.  This option may be exercised by written notice
(substantially in the form as that which is attached as Exhibit A) delivered to
the Bancorp stating the number of shares with respect to which this option is
being exercised, together with (a) cash in the amount of the purchase price of
such shares, or (b) subject to applicable law, with the Bancorp’s stock
previously acquired by Optionee and held by Optionee for a period of at least
six months.  Notwithstanding the foregoing, in the event Optionee does exercise
the option by utilizing (b) above, Optionee should obtain tax advice as to the
consequences of such action.  Not less than ten (10) shares may be purchased at
any one time unless the number purchased is the total number which may be
purchased under this option and in no event may the option be exercised with
respect to fractional shares.  Upon exercise, Optionee shall make appropriate
arrangements and shall be responsible for the withholding of any federal and
state taxes then due.

 

4.  Cessation of Directorship or Employment.  Except as provided in Paragraphs 2
and 5 hereof, if Optionee shall cease to be a director or an employee of the
Bancorp or a subsidiary corporation for any reason other than Optionee’s death
or disability [as defined in Section 22(e)(3) of the Internal Revenue Code of
1986, as amended from time to time (the “Code”)], this option shall expire three
(3) months thereafter.  During the three (3) month period this option shall be
exercisable only as to those installments, if any, which had accrued as of the
date when Optionee ceased to be a director or an employee of the Bancorp or a
subsidiary corporation.  If Optionee is both a director and an employee, then
such option shall expire three (3) months after the latter of the date of
termination of Optionee’s directorship or employment.

 

5.  Termination of Employment for Cause.  If Optionee’s employment with the
Bancorp or a subsidiary corporation is terminated for cause, this option shall
expire thirty (30) days from the date of such termination.  Termination for
cause shall include, but not be limited to, termination for malfeasance or gross
misfeasance in the performance of duties or conviction of a crime involving
moral turpitude, and, in any event, the determination of the Board of Directors
with respect thereto shall be final and conclusive.

 

6.  Nontransferability; Death or Disability of Optionee.  This option shall not
be transferable except by will or by the laws of descent and distribution and
shall be exercisable during Optionee’s lifetime only by Optionee.  If Optionee
dies while serving as a director or an employee of the Bancorp or a subsidiary
corporation, or during the three

 

1

--------------------------------------------------------------------------------


 

(3) month period referred to in Paragraph 4 hereof, this option shall expire one
(1) year after the date of Optionee’s death or on the day specified in Paragraph
2 hereof, whichever is earlier.  After Optionee’s death but before such
expiration, the persons to whom Optionee’s rights under this option shall have
passed by will or by the laws of descent and distribution or the executor or
administrator of Optionee’s estate shall have the right to exercise this option
as to those shares for which installments had accrued under Paragraph 2 hereof
as of the date on which Optionee ceased to be a director or an employee of the
Bancorp or a subsidiary corporation.

 

If Optionee terminates his or her directorship or employment because of
disability (as defined in Section 22(e)(3) of the Code), Optionee may exercise
this option to the extent he or she is entitled to do so at the date of
termination, at any time within one (1) year of the date of termination, or
before the expiration date specified in Paragraph 2 hereof, whichever is
earlier.

 

7.  Employment.  This Agreement shall not obligate the Bancorp or a subsidiary
corporation to employ Optionee for any period, nor shall it interfere in any way
with the right of the Bancorp or a subsidiary corporation to reduce Optionee’s
compensation.

 

8.  Privileges of Stock Ownership.  Optionee shall have no rights as a
shareholder with respect to the Bancorp’s stock subject to this option until the
date of issuance of stock certificates to Optionee.  Except as provided in the
Plan, no adjustment will be made for dividends or other rights for which the
record date is prior to the date such stock certificates are issued.

 

9.  Modification and Termination.  The rights of Optionee are subject to
modification and termination upon the occurrence of certain events as provided
in Sections 13 and 14 of the Plan.

 

10.  Notification of Sale.  Optionee agrees that Optionee, or any person
acquiring shares upon exercise of this option, will notify the Bancorp not more
than five (5) days after any sale or other disposition of such shares.

 

11.  Representations of Optionee.  No shares issuable upon the exercise of this
option shall be issued and delivered unless and until the Bancorp has complied
with all applicable requirements of California and federal law and of the
Securities and Exchange Commission and the California Department of Corporations
pertaining to the issuance and sale of such shares, and all applicable listing
requirements of the securities exchanges, if any, on which shares of the Bancorp
of the same class are then listed.  Optionee agrees to ascertain that such
requirements shall have been complied with at the time of any exercise of this
option.  In addition, if the Optionee is an “affiliate” for purposes of the
Securities Act of 1933, there may be additional restrictions on the resale of
stock, and Optionee therefore agrees to ascertain what those restrictions are
and to abide by the restrictions and other applicable federal and state
securities laws.

 

Furthermore, the Bancorp may, if it deems appropriate, issue stop transfer
instructions against any shares of stock purchased upon the exercise of this
option and affix to any certificate representing such shares the legends which
the Bancorp deems appropriate.

 

Optionee represents that the Bancorp, its directors, officers, employees and
agents have not and will not provide tax advice with respect to the option, and
Optionee agrees to consult with his or her own tax advisor as to the specific
tax consequences of the option, including the application and effect of federal,
state, local and other tax laws.

 

12.  Notices.  Any notice to the Bancorp provided for in this Agreement shall be
addressed to it in care of its President or Chief Financial Officer at its main
office and any notice to Optionee shall be addressed to Optionee’s address on
file with the Bancorp or a subsidiary corporation, or to such other address as
either may designate to the other in writing.  Any notice shall be deemed to be
duly given if and when enclosed in a properly sealed envelope and addressed as
stated above and deposited, postage prepaid, with the United States Postal
Service.  In lieu of giving notice by mail as aforesaid, any written notice
under this Agreement may be given to Optionee in person, and to the Bancorp by
personal delivery to its President or Chief Financial Officer.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

OPTIONEE

 


WESTERN SIERRA BANCORP

 

 

 

 

 

 

 

 

By

 

/s/ Howard Jahn

 

By

 

/s/ Charles Bacchi

 

 

 

Howard Jahn, Optionee

 

 

Charles Bacchi, Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Gary D. Gall

 

 

 

 

 

 

Gary D. Gall, Pres/CEO

 

2

--------------------------------------------------------------------------------